669 N.W.2d 343 (2003)
Christopher D. GERMAN, Respondent,
v.
IOWA BEEF PRODUCERS, Self-Insured/IBP, Inc., Respondents,
Spomer Motors, Inc., and Virginia Surety Company, administered by Cambridge Integrated Services Group, Inc., Relators, and
Blue Cross/Blue Shield of Minnesota, Intervenor.
No. A03-770.
Supreme Court of Minnesota.
September 24, 2003.
James S. Pikala, Arthur, Chapman, Kettering, Smetak & Pikala, P.A., Minneapolis, MN, for Relators'.
James R. Waldhauser, Vincent A. Petersen, Cousineau, McGuire & Anderson, Robert T. Brabbit, Brabbit & Salita, P.A., Minneapolis, MN, for Respondents'.
Thomas F. Gilde, Blue Cross & Blue Shield of MN, St. Paul, MN, for Intervenor's.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 28, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Kathleen A. Blatz Chief Justice